                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

    MALCOLM CRAWFORD,                            )
                                                 )
            Plaintiff,                           )
                                                 )         NO. 3:18-cv-00800
    v.                                           )         JUDGE RICHARDSON
                                                 )
    CORE CIVIC, et al.                           )
                                                 )
            Defendants.                          )

                                              ORDER

           Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 38), to which no Objections have been filed.1

           The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)); Hart v. Bee Property

Mgmt., Case No. 18-cv-11851, 2019 WL 1242372, at *1 (E.D. Mich. March 18, 2019) The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, Case No. 3:18-cv-

0010, 2018 WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. Id.




1
  The Court notes that the copy of the Report and Recommendation of the Magistrate Judge was
retuned to the Clerk’s Office as undeliverable on July 30, 2020. (Doc. No. 39). The docket reflects
that a copy was resent on August 3, 2020, more than three weeks ago, and that it has not been
returned.


         Case 3:18-cv-00800 Document 40 Filed 08/25/20 Page 1 of 2 PageID #: 184
       The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is adopted and approved.

       Accordingly, for the reasons stated in the Report and Recommendation, Defendants

CoreCivic, Inc., and Blair Leibach’s Motion for Summary Judgment (Doc. No. 31) is hereby

GRANTED and these Defendants are DISMISSED WITH PREJUDICE. Defendants f/n/u Meyers

and f/n/u Gordan are DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of Civil

Procedure 4(m).

       All claims against all Defendants have now been dismissed, and the Clerk is directed to

close the file. This Order shall constitute a final judgment for purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.



                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 2

    Case 3:18-cv-00800 Document 40 Filed 08/25/20 Page 2 of 2 PageID #: 185
